                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                            Case No. 19-17543

 Heather Marie Banhidy
                                                   Chapter 13

 Debtor(s).                                        Judge Jessica E. Price Smith

                                                   IN REM MOTION OF U.S. BANK TRUST
                                                   NATIONAL ASSOCIATION, AS
                                                   TRUSTEE OF THE TIKI SERIES III
                                                   TRUST FOR RELIEF FROM STAY AND
                                                   FOR ORDER UNDER 11 U.S.C. §362(d)(4)
                                                   WHICH UPON RECORDATION SHALL
                                                   BE EFFECTIVE AGAINST DEBTOR, CO-
                                                   DEBTOR STEPHEN F BANHIDY, AND
                                                   ANY PARTY TO WHOM THEY MAY
                                                   TRANSFER THE REAL PROPERTY
                                                   LOCATED AT 27226 COOK ROAD,
                                                   OLMSTED FALLS, OH 44138 FOR TWO
                                                   YEARS

                                                   27226 Cook Road, Olmsted Falls, OH 44138

          U.S. Bank Trust National Association, as Trustee of the TIKI Series III Trust (‘Movant’)

moves this Court under Bankruptcy Code §§ 361, 362, 363, and other sections of Title 11 of the

United States Code, under Federal Rules of Bankruptcy Procedure 4001 and 6007, and under

Local Bankruptcy Rule 4001-1 for an order conditioning, modifying or dissolving the automatic

stay imposed by Bankruptcy Code §362, and for order under 11 U.S.C. §362(d)(4) which

upon recordation shall be effective against Debtor, Co-Debtor Stephen F Banhidy, and any

party to whom they may transfer the real property located at 27226 Cook Road, Olmsted

Falls, OH 44138 for two years.




19-17543-jps        Doc 28    FILED 01/27/20      ENTERED 01/27/20 12:35:20           Page 1 of 9
                             MEMORANDUM IN SUPPORT

1.   This Court has jurisdiction over this matter under 28 U.S.C. §§157 and 1334. This is a

     core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this motion is

     proper under 28 U.S.C. §§ 1408 and 1409.

2.   On December 20, 2007, Heather M Banhidy (‘Debtor’) and Stephen F Banhidy (‘Co-

     Debtor’) obtained a loan from First Horizon Home Loans, a Division of First Tennessee

     Bank N.A. in the amount of $160,200.00. Such loan was evidenced by a Promissory

     Note dated December 20, 2007 (the ‘Note’), a copy of which is attached as Exhibit A.

3.   To secure payment of the Note and performance of the terms contained in it, the Debtor

     and Co-Debtor executed a Security Agreement in favor of First Horizon Home Loans, a

     Division of First Tennessee Bank N.A. dated December 20, 2007 (the ‘Security

     Agreement’). The Security Agreement granted a lien on the Real Property known as

     27226 Cook Road, Olmsted Falls, OH 44138 owned by the Debtor (the ‘Collateral’).

     The Collateral is more fully described in the Security Agreement (check one)

            ☒      attached as Exhibit B

                   OR

            ☐      contained in the Note, attached as Exhibit A.

4.   The lien created by the Security Agreement was perfected by (check all that apply):

           ☒       Filing of the Security Agreement in the office of the Cuyahoga County

                   Recorder on December 26, 2007.

           ☐       Filing of the UCC-1 Financing Statement in the office of

                                                                   on <DATE>.

           ☐       Notation of the lien on the Certificate of Title.




19-17543-jps    Doc 28   FILED 01/27/20       ENTERED 01/27/20 12:35:20          Page 2 of 9
               ☐        Other (state with particularity)

A copy of the recorded Security Agreement, UCC-1 Financing Statement, Certificate of Title

other document, as applicable, is attached as ‘Exhibit B’. Based on the Voluntary Petition and

Schedules, the lien is the 1st lien on the Collateral.

5.      The entity in possession of the original Note as of the date of this motion is U.S. Bank

        Trust National Association, as Trustee of the TIKI Series III Trust.

6.      The entity servicing the loan is SN Servicing Corporation as servicer for U.S. Bank Trust

        National Association, as Trustee of the TIKI Series III Trust.

7.      The Note was transferred as evidenced by the following:

                a.      If the Collateral is real estate:

                        i.      Under Uniform Commercial Code § 3-203(a) as applicable under
                                state law in effect where the property is located, from the original
                                lender:

                                        ☐        N/A.

                                                 OR

                                        ☐        By endorsement on the Note,
                                                 payable to:

                                                 OR

                                        ☐        By blank endorsement on the Note.

                                                 OR

                                        ☐        By allonge attached to the Note.
                                                 payable to:

                                                 OR

                                        ☒        By blank allonge, attached to the Note.




19-17543-jps         Doc 28   FILED 01/27/20          ENTERED 01/27/20 12:35:20            Page 3 of 9
                                           OR

                                   ☐       The Note is not endorsed to the Movant, or is not
                                           endorsed in blank with an allegation that the
                                           Movant is in possession of the original Note. The
                                           factual and legal basis upon which the Movant is
                                           entitled to bring this motion is (explain with
                                           particularity and attached supporting
                                           documentation):

                                           OR

                                   ☐       By endorsement on the Note or by allonge attached
                                           to the Note, through a power of attorney. If this box
                                           is checked, a copy of the power of attorney is
                                           attached as Exhibit <__>. Explain why it provides
                                           Movant the authority to endorse the Note:

                   ii.     Under Uniform Commercial Code § 3-203(a) as applicable under
                           state law in effect where the property is located, from the <FIRST
                           TRANSFEREE> to <_____> [ADD ADDITIONAL TRANSFER
                           SECTIONS AS APPROPRIATE. THE LAST TRANSFEREE
                           MUST BE THE MOVANT].>

                   iii.    A court has already determined that Movant has the ability to
                           enforce the Note with a judgment dated <INSERT DATE OF
                           JUDGMENT> in the <INSERT NAME OF COURT>. A copy of
                           the judgment is attached as Exhibit <_>.>

                   iv.     Other _____________________________ [Explain].

           b.      If the Collateral is not real estate (check one):

                   ☒       N/A.

                           OR

                   ☐       From the original lender to <FIRST TRANSFEREE> by <STATE
                           METHOD OR DOCUMENT EFFECTING TRASNFER>.
                                  [ADD ADDITIONAL TRANSFER SECTIONS AS
                                  APPROPRIATE. THE LAST TRANSFEREE MUST BE
                                  THE MOVANT.]




19-17543-jps    Doc 28    FILED 01/27/20        ENTERED 01/27/20 12:35:20         Page 4 of 9
8.    The Security Agreement was transferred as follows (check one):

                     ☐       N/A.

                             OR

                     ☒       From the original lender, Mortgage Electronic Registration
                             Systems, Inc. as nominee for the First Horizon Home Loans, a
                             Division of First Tennessee Bank N.A. to Chase Home Finance
                             LLC. The transfer is evidenced by the Assignment of Mortgage
                             attached to this Motion as Exhibit C.

                     ☒       From Chase Home Finance LLC to Federal National Mortgage
                             Association. The transfer is evidenced by the Assignment of
                             Mortgage attached to this Motion as Exhibit D.
                     ☒       From Federal National Mortgage Association to MTGLQ
                             Investors, L.P. The transfer is evidenced by the Assignment of
                             Mortgage attached to this Motion as Exhibit E.
                     ☒       From MTGLQ Investors, L.P to U.S. Bank Trust National
                             Association, as Trustee of the Chalet Series III Trust. The transfer
                             is evidenced by the Assignment of Mortgage attached to this
                             Motion as Exhibit F.
                     ☒       From U.S. Bank Trust National Association, as Trustee of the
                             Chalet Series III Trust to U.S. Bank Trust National Association, as
                             Trustee of the TIKI Series III Trust. The transfer is evidenced by
                             the Assignment of Mortgage attached to this Motion as Exhibit G.


9.    The value of the Collateral is $149,800.00. This valuation is based on the Cuyahoga

      County Auditor’s Property Report (‘Exhibit H’).

10.   As of the date of this Motion, there is due and owing on the Note the outstanding

      principal balance of 187,772.62, plus late fees and interest accruing thereon at the rate of

      4.125% per annum as described in more detail on the worksheet. The total provided in

      this paragraph cannot be relied upon as a payoff quotation.




19-17543-jps    Doc 28     FILED 01/27/20       ENTERED 01/27/20 12:35:20            Page 5 of 9
11.   The amount due and owing on the Note as set forth in paragraph ten DOES NOT include

      a credit for the sum held in suspense account by the Movant. The amount of the credit is:

      N/A.

12.   Other parties known to have an interest in the Collateral besides the debtor(s), the

      Movant, and the trustee are (check all that apply):

             ☐       N/A.

             ☐       The <COUNTY> County Treasurer, for real estate taxes, in the amount of

                     $<AMOUNT>.

             ☒       Stephen F Banhidy, CO-Debtor

             ☐       <ANY OTHER PARTY HOLDING A LIEN, IF APPLICABLE, IN THE

                     AMOUNT OF $              [ADD ADDITIONAL PARTIES AS

                     APPROPRIATE]>.

13.   The Movant is entitled to relief from the automatic stay under Bankruptcy Code §362(d)

      for this/these reason(s) (check all that apply):

             ☐       Debtor has failed to provide adequate protection for the lien held by the
                     Movant for these reasons: <EXPLAIN>.

             ☐       Debtor has failed to keep the Collateral insured as required by the Security
                     Agreement.

             ☐       Debtor has failed to make periodic payments to the Movant since the
                     commencement of this bankruptcy case for the months of ____________,
                     which unpaid payments are in the aggregate amount of $_________
                     through _____________. The total provided in this paragraph cannot be
                     relied upon as a postpetition reinstatement quotation.

             ☐       Debtor is delinquent in funding the plan, and therefore the trustee has
                     failed to make periodic payments to Movant since the commencement of
                     the bankruptcy case for the months of <STATE EACH MONTH AND
                     YEAR>, which unpaid payments are in the aggregate amount of




19-17543-jps     Doc 28     FILED 01/27/20       ENTERED 01/27/20 12:35:20           Page 6 of 9
                     <AMOUNT> through <DATE>. The total provided in this paragraph
                     cannot be relied upon as a postpetition reinstatement quotation.

              ☐      Debtors have no equity in the Collateral, because the Collateral is valued
                     at $_____________, and include the Movant’s lien, there are liens in an
                     aggregate amount of $_____________ on the Collateral.

              ☐      Debtor’s plan provides for surrender of the Collateral.

              ☐      The property is not necessary to an effective reorganization because
                                                                   .

              ☒      Other cause (set forth with specificity):
                     Stephen F. Banhidy and Heather M. Banhidy filed a Chapter 13
                     Bankruptcy, Case No. 17-12116, on April 13, 2017 that was dismissed
                     on June 22, 2017 for failure to make plan payments.
                     Stephen F. Banhidy and Heather M. Banhidy filed a Chapter 13
                     Bankruptcy, Case No. 17-14287, on July 21, 2017 that was dismissed
                     on August 02, 2019 for failure to make plan payments.
                     Heather M. Banhidy currently filed a Chapter 13 Bankruptcy, Case
                     No. 19-17543, on December 12, 2019 that halted the Foreclosure sale.

                     The filing of the petition is part of a scheme by Debtor to delay,
                     hinder, and defraud Movant through multiple bankruptcy filings,
                     including “tag team” filings with Stephen F. Banhidy, affecting the
                     real property located at 27226 Cook Road, Olmsted Falls, OH 44138.
                     The Debtor’s past behavior exhibits an intent to continually file
                     subsequent petitions, clearly to further frustrate her creditors,
                     without the ability or intent to successfully prosecute her cases.


14.    Movant has completed the worksheet attached as Exhibit I.



       WHEREFORE, Movant respectfully requests that this Court enter an Order

effective for two years as to Debtor, Co-Debtor Stephen F Banhidy, and any party to whom

they may transfer the Real Property located at 27226 Cook Road, Olmsted Falls, OH 44138,

as attached hereto, terminating the Automatic Stay allowing Movant (“Movant”) to

exercise its legal rights under applicable law as to the Property, including but not limited




19-17543-jps      Doc 28   FILED 01/27/20      ENTERED 01/27/20 12:35:20           Page 7 of 9
to foreclosure against the Property under the Mortgage, and grant prospective relief from

the automatic stay such that any future bankruptcy filings within two years by either the

Debtor, Co-Debtor Stephen F Banhidy or any party to whom they may transfer the

Property will not hinder Movant’s ability to exercise its rights under the Mortgage and

will not require relief from the automatic stay in that case, and for such other and

further relief as this court deems just and proper.

                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

I certify that on January 27, 2020, a true and correct copy of this Motion was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       William J. Balena, Debtor’s Counsel
       docket@ohbksource.com

       Lauren A. Helbling, Trustee
       ch13trustee@ch13cleve.com

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       Heather Marie Banhidy, Debtor
       27226 Cook Road,
       Olmsted Falls, OH 44138




19-17543-jps      Doc 28    FILED 01/27/20       ENTERED 01/27/20 12:35:20           Page 8 of 9
     Stephen F Banhidy
     27226 Cook Road,
     Olmsted Falls, OH 44138
                                         /s/ Jon J. Lieberman
                                         Jon J. Lieberman (0058394)
                                         Attorney for Movant




19-17543-jps   Doc 28   FILED 01/27/20   ENTERED 01/27/20 12:35:20    Page 9 of 9
